Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 26, 2011                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
  143012 (11)                                                                                          Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices
  SAMUEL OATIS,

                Plaintiff-Appellant,

  v                                                                 SC: 143012
                                                                    COA: 301569
  DEPARTMENT OF CORRECTIONS,

             Defendant-Appellee.
  ___________________________________

                  On order of the Chief Justice, the motion to waive fees is considered and it
  is DENIED because MCL 600.2963 requires that a prisoner pursuing a civil action be
  liable for filing fees.
                  Within 21 days of the certification of this order, plaintiff shall pay to the
  Clerk of the Court the entire filing fee of $375.00, shall submit a copy of this order with
  the payment, and shall refile the copy of the pleadings which is being returned with
  this order. Failure to comply with this order shall result in the appeal not being filed in
  this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 26, 2011                        _________________________________________
          jam                                                                  Clerk